Malone Jr., J.
*1569“Board decisions which neither decide all substantive issues nor involve a threshold legal issue are not appealable” (Matter of McClam v American Axle & Mfg., 79 AD3d 1315, 1316 [2010] [internal quotation marks and citations omitted]; see Matter of Bush v Beltrone Constr., 289 AD2d 722, 723 [2001]). Here, the appeal must be dismissed because the issue of apportionment remains unresolved pending a determination on permanency (see id.). Notably, our dismissal of this interlocutory appeal “will further the policy goal of avoiding piecemeal review of issues in workers’ compensation cases, without depriving the parties of the ability to appeal the apportionment percentages once they are finally determined” (Matter of McClam v American Axle & Mfg., 79 AD3d at 1316; see Matter of Walker v Low & Son, 154 AD2d 853, 854 [1989]).
Peters, P.J., Rose, Lahtinen and Garry, JJ., concur. Ordered that the appeal is dismissed, without costs.